Citation Nr: 0711185	
Decision Date: 04/16/07    Archive Date: 05/01/07	

DOCKET NO.  05-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for a psychiatric 
disorder. 

3.  Entitlement to service connection for a gastrointestinal 
disorder, including colon polyps, ulcerative colitis and 
diarrhea.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had several months of active service in early 
1963 prior to attaining the age of majority, and active 
service from July 1972 to November 1973 and from July 1975 to 
February 1976.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the benefits sought on 
appeal.  The veteran has relocated and his claims file is now 
under the jurisdiction of the RO in Jackson, Mississippi.


FINDINGS OF FACT

1.  Bronchitis was not manifested during service, and any 
currently diagnosed bronchitis is not shown to be causally or 
etiologically related to service.

2.  A psychiatric disorder was not manifested during service 
or for many years following separation from service, and no 
currently diagnosed psychiatric disorder is shown to be 
causally or etiologically related to service.

3.  A gastrointestinal disorder, including colon polyps, 
ulcerative colitis and diarrhea, was not manifested during 
service, and no currently diagnosed gastrointestinal disorder 
is shown to be causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2006).

3.  A gastrointestinal disorder, including colon polyps, 
ulcerative colitis and diarrhea, was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2003, December 2003 and July 
2005.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has bronchitis, a 
psychiatric disorder and a gastrointestinal disorder that are 
related to service.  The veteran asserts that he was 
hospitalized while at Lackland Air Force Base in 1963 for 
treatment of pneumonia and that he has had bronchitis on a 
regular basis since that service hospitalization.  The 
veteran also asserts that he was placed on medication while 
at the Seymour Johnson Air Force Base in 1972 and 1973 for 
stress and anxiety.  The veteran also maintains that he has 
chronic diarrhea which was caused by medication prescribed 
while at McConnell Air Force Base in 1975; which resulted 
from medication prescribed by the service department.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).



Bronchitis

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of bronchitis during any 
of his three periods of service.  Service medical records do 
show that the veteran was hospitalized in March 1963 because 
of fever, cough and chest pain.  While it appears that 
pneumonia was suspected and the veteran received penicillin 
daily for 10 days, chest x-rays on admission and subsequently 
were described as normal.  While hospitalized, the veteran 
was noted to have had a pulmonary consultation and the final 
diagnosis was a common cold.  

Such constitutes evidence of respiratory difficulties during 
military service.  Contrary to the veteran's current 
contentions, the evidence does not show that he was diagnosed 
with bronchitis during active military service.  While a 
physical examination performed in January 1976 in connection 
with the veteran's separation from service, noted that the 
veteran experienced shortness of breath, pain on pressure in 
the chest and pounding of the heart secondary to excessive 
smoking, no respiratory disorder was treated or diagnosed 
during the veteran's two periods of service between July 1972 
and November 1973 and July 1975 and February 1976.  Thus, the 
veteran's service medical records do not document the 
presence of bronchitis during service.  

To the extent that the veteran presently indicates that he 
had bronchitis in military service, the separation physical 
examination is of more probative value, as it was generated 
with the specific purpose of diagnosis, treatment, and 
assessment of the veteran's physical condition, as opposed to 
medical reports generated during the course of the 
appellant's current claim for service connection.  See, e.g., 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also Flynn v. Brown, 6 Vet. 
App. 500, 503 (1994).

Medical records dated following separation from service 
reflect a diagnosis of bronchitis approximately 30 years 
after discharge from active service.  For example, an April 
2005 letter from Eric G. Palmer, D. O., relates that the 
veteran had chronic bronchitis and chronic obstructive 
pulmonary disease.  However, there is no medical opinion or 
suggestion in any of the medical records that the bronchitis 
that was first diagnosed following separation from service 
was in any way related to service, including the veteran's 
service hospitalization for respiratory symptomatology in 
1963.  In the absence of any such evidence, the Board finds 
that the medical evidence is against his claim for service 
connection for bronchitis.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's bronchitis had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his bronchitis and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that his bronchitis is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for bronchitis is not established. 

Psychiatric Disorder

The veteran's service medical records contain no evidence of 
a psychiatric disorder been diagnosed during service.  The 
veteran's service medical records reflect no treatment for a 
psychiatric disorder, although a January 1976 physical 
examination performed in connection with the veteran's 
separation from service noted complaints of frequent trouble 
sleeping and nervousness on occasion that was treated with 
rest.  That examination report also noted complaints of 
recurrent back pain due to muscular spasms that was treated 
with a back brace, Valium and Norgesic with good results.  In 
any event, psychiatric clinical evaluation was normal at that 
time and no psychiatric disorder was diagnosed.  
Consequently, the veteran's service medical records fail to 
document the presence of a psychiatric disorder during 
service.

Medical records dated following separation from service 
reflect that the veteran has been diagnosed as having a 
psychiatric disorder.  For example, a private medical record 
dated in April 2003 shows a diagnosis of general anxiety 
disorder and a VA medical record dated in June 2005 diagnosed 
the veteran as having an anxiety disorder with panic attacks 
and agoraphobia and a panic disorder.  Significantly, that 
record notes a history of anxiety with panic attacks and 
agoraphobia since 1989.  Even more significantly, none of the 
medical records contain any suggestion or opinion that any 
psychiatric disorder diagnosed following separation from 
service was in any way related to service.  In the absence of 
any medical evidence which suggests a relationship between a 
currently diagnosed disorder and service the Board finds that 
the medical evidence is against the veteran's claim for 
service connection for a psychiatric disorder.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's psychiatric disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his psychiatric disorder 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that his psychiatric 
disorder is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a psychiatric disorder is not established. 

Gastrointestinal Disorder

The veteran's service medical records show that he was seen 
for gastrointestinal complaints, but do not show that he was 
diagnosed as having a chronic gastrointestinal disorder.  A 
record dated in August 1972 shows an impression of viral 
gastritis and a record dated in March 1973 shows the veteran 
was seen for complaints of abdominal pain.  A record dated 
later in March 1973 records a two-year history of 
intermittent abdominal pain that was felt to possibly 
represent peptic ulcer disease or a gallbladder disorder.  
However, an upper gastrointestinal series performed in March 
1973 was normal.  No further gastrointestinal complaints were 
noted in the veteran's service medical records and, at the 
time of a January 1976 physical examination performed in 
connection with the veteran's separation from active service, 
a gastrointestinal disorder was not shown, although a history 
of an inflamed stomach in 1972 that was treated with Maalox 
was recorded.  Consequently, the veteran's service medical 
records fail to document the presence of a gastrointestinal 
disorder, including colon polyps, ulcerative colitis, and 
diarrhea during service.  This is consistent with the 
veteran's December 2003 statement in which he specifically 
stated that he did not have ulcerative colitis or colon 
polyps during service.

Medical records dated following separation from service 
document that the veteran has had colon polyps and has been 
diagnosed as having ulcerative colitis.  However, this 
symptomatology was first shown many years following 
separation from service.  A VA medical record dated in 
November 2004 reflects that the veteran was diagnosed with 
ulcerative colitis 5 years ago.  Significantly, there was no 
medical evidence which in any way suggests that any 
gastrointestinal disorder diagnosed following service, 
including colon polyps, ulcerative colitis and diarrhea were 
in any way related to service.  In the absence of any such 
medical evidence, the Board finds that the medical evidence 
is against the veteran's claim.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's gastrointestinal disorder, 
including colon polyps, ulcerative colitis, and diarrhea, had 
its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his gastrointestinal 
disorder, including colon polyps, ulcerative colitis, and 
diarrhea, and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his 
gastrointestinal disorder is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a gastrointestinal disorder, including colon 
polyps, ulcerative colitis, and diarrhea is not established. 


ORDER

Service connection for bronchitis is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a gastrointestinal disorder, including 
colon polyps, ulcerative colitis and diarrhea is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


